Case 1:18-cv-23399-RNS Document 106 Entered on FLSD Docket 09/19/2019 Page 1 of 10



                              United States District Court
                                        for the
                              Southern District of Florida
    Celso Acosta Garcia, et al.,            )
    Plaintiff,                              )
                                            )
                                              Civil Action No. 18-cv-23399-Civ-
    v.                                      )
                                              Scola
                                            )
    Pajeoly Corp., Paolo Maietta, and
    Jennifer Betancur, Defendants.
           Order on the Plaintiff’s Motion for Partial Summary Judgment

         This matter is before the Court on the plaintiff Celso Acosta Garcia’s
   motion for partial summary judgment. After reviewing the parties’ written
   submissions and exhibits, the record, and the applicable law, the Court grants
   in part Garcia’s motion for partial summary judgment (ECF No. 85).
         1. Background

          Garcia filed this suit to recover overtime wages purportedly owed to him,
   alleging violations of the Fair Labor Standards Act, 29 U.S.C. § 201, et.seq.
   against the Defendants Pajeoly Corp. d/b/a La Ventana (“La Ventana”), Paolo
   Maietta, and Jennifer Betancur.
          Garcia worked at La Ventana, a restaurant on Miami Beach that serves
   Latin American food, from May 16, 2016 to August 7, 2018. (ECF No. 86 at ¶¶
   2, 7.) La Ventana sold beer and food from other countries during this time. (Id.
   at ¶ 4.) Five to six employees, including Garcia, worked in the restaurant at the
   same time. Garcia and at least two others worked in the kitchen preparing food.
   (Id. at ¶¶ 2, 7.) Garcia was not required to have any special skills or training to
   work there. (Id. at ¶ 14.) From May 16, 2016 through May 14, 2017, Garcia
   earned $13.50 per hour, and from May 15, 2017 to August 7, 2018, Garcia
   earned $15.00 per hour. (ECF No. 86 at ¶¶ 16-17.) Garcia did not have an
   opportunity to increase his own profit or income. (Id. at ¶ 15.) Garcia regularly
   used equipment and tools that belonged to the Defendants such as cooking
   utensils, pots, pans, knives, stoves, food ingredients, and the refrigerator. (Id. at
   ¶ 20.)
          Maietta and Betancur ran the day-to-day operation of the business
   between 2016 and 2018. (Id. at ¶ 21.) Betancur was a manager of La Ventana,
   and her duties included supervising workers in the kitchen. (ECF No. 92-1 at ¶
   10.) Maietta is the sole corporate officer, the president, and the owner of La
   Ventana. (Id. at ¶¶22.) Maietta and Betancur both signed the employees’ checks,
   and each was a signator on La Ventana’s bank account. (Id. at ¶ 24.) Maietta
Case 1:18-cv-23399-RNS Document 106 Entered on FLSD Docket 09/19/2019 Page 2 of 10



   and Betancur could hire and fire employees, and Maietta set the employees’
   wages. (Id. at ¶¶ 24-25.)
         Garcia files this motion for partial summary judgment seeking findings
   that (1) La Ventana is an enterprise covered by the FLSA; (2) Garcia was La
   Ventana’s employee; (3) Betancur and Maietta were Garcia’s individual
   employers; and (4) liability as been established. (ECF No. 85.) The Defendants
   counter that Garcia is not owed any overtime wages because he was an
   independent contractor and not an employee. (ECF No. 92.)
      2. Legal Standard

          Summary judgment is proper if following discovery, the pleadings,
   depositions, answers to interrogatories, affidavits and admissions on file show
   that there is no genuine issue as to any material fact and that the moving party
   is entitled to judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317,
   322 (1986); Fed. R. Civ. P. 56. “The purpose of summary judgment is to isolate
   and dispose of factually unsupported claims or defenses.” Santelices v. Cable
   Wiring, 147 F. Supp. 2d 1313, 1316 (S.D. Fla. 2001) (Jordan, J.).
          In reviewing a motion for summary judgment, the Court must “view the
   evidence and all factual inferences therefrom in the light most favorable to the
   non-moving party, and resolve all reasonable doubts about the facts in favor of
   the non-movant.” Feliciano v. Miami Beach, 707 F.3d 1244, 1247 (11th Cir. 2013)
   (quoting Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1143 (11th Cir. 2007)). The
   moving party bears the burden of proof to demonstrate the absence of a genuine
   issue of material fact. Celotex, 477 U.S. at 323. However, “the mere existence of
   a scintilla of evidence in support” of the non-moving party’s position is
   insufficient to deny summary judgment. Santelices, 147 F. Supp. 2d at 1317
   (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).
      3. Analysis

          Before turning to Garcia’s FLSA arguments, the Court addresses the
   Defendants’ argument that Garcia submitted a declaration and an affidavit that
   fail to comply with 28 U.S.C. § 1746, and thus the Court should not consider
   them.
      A. Garcia’s Declaration and Alvarado’s Affidavit

          The Defendants argue that Garcia’s declaration is not properly verified
   pursuant to 28 U.S.C. § 1746 because the statement does not disclose whether
   it was executed inside or outside of the United States. (ECF No. 92 at 8-9.) This
   is insufficient grounds to disregard the declaration. An unsworn declaration may
   be given the same force as an affidavit if it is signed and dated and includes
Case 1:18-cv-23399-RNS Document 106 Entered on FLSD Docket 09/19/2019 Page 3 of 10



   language “in substantially” the following form: “I declare (or certify, verify, or
   state) under penalty of perjury that the foregoing is true and correct. Executed
   on (date). (Signature).” 28 U.S.C. § 1746. Garcia’s declaration conforms to these
   requirements. See ECF No. 86-3.
          The Defendants also argue that the affidavit of Elbis Alvarado does not
   comply with 28 U.S.C. § 1746. However, an affidavit that has been notarized
   need not conform with the statute. The Court will consider both Garcia’s
   declaration and Alvarado’s affidavit.
      B. FLSA Enterprise Coverage

          The FLSA requires an employer to pay its employee “an overtime wage of
   one and one-half times his regular rate for all hours he works in excess of forty
   hours per week.” Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292,
   1298 (11th Cir. 2011). “In order to be eligible for FLSA overtime, however, an
   employee must first demonstrate that he is ‘covered’ by the FLSA.” Id. at 1298.
   This requires a showing that the jurisdictional prerequisite of “interstate
   commerce” exists in a given case, a showing that may be made one of two ways–
   –individual coverage or enterprise coverage. Id.; see also Vallecillo v. Wall To Wall
   Residence Repairs, Inc., No. 08-22271, 2008 WL 11333114, at *1 (S.D. Fla. Oct.
   31, 2008) (Ungaro, J.) (“Determining the existence of individual or enterprise
   coverage implicates both the jurisdictional basis and a requisite element of
   Plaintiff’s claim.”). Here, Garcia requests that the Court find that La Ventana is
   eligible for enterprise coverage.
          An enterprise is subject to the FLSA’s overtime wage provision, so long as
   it:

          (1) has at least two employees engaged in interstate commerce or
         the production of goods for interstate commerce, or who handle, sell,
         or otherwise work on goods or materials that had once moved or
         been produced for in interstate commerce, and (2) has gross sales of
         at least $500,000 in sales annually.

   Josendis, 662 F.3d at 1317 (citing 29 U.S.C. § 203(s)(1)(A)(i)-(ii)). The parties have
   stipulated that La Ventana had a gross yearly income that exceeds $500,000
   between 2016 and 2018. (ECF No. 86-1.) The parties also stipulated “to interstate
   commerce for each calendar year 2016, 2017, and 2018.” (ECF No. 86-1.)
   Moreover, the undisputed facts show that La Ventana sold beer and food from
   other countries during this time, and that La Ventana had five to six employees
   working in the restaurant. (ECF Nos. 86 at ¶¶ 3-4; 92-1 at ¶¶ 3-4.) Therefore, La
   Ventana is subject to FLSA enterprise coverage. See Leon v. Tapas & Tintos, Inc.,
Case 1:18-cv-23399-RNS Document 106 Entered on FLSD Docket 09/19/2019 Page 4 of 10



   51 F. Supp. 3d 1290, 1295 (S.D. Fla. 2014) (restaurant is a covered enterprise
   subject to FLSA requirements where goods or materials used in restaurant
   moved in interstate commerce before they were delivered to the restaurant, and
   employee handled those goods when performing cooking and cleaning work for
   the restaurant.).
      C. Employment Relationship

          The FLSA’s overtime and minimum wage protections “extend only to
   ‘employees,’ a term given a rough outline by a series of broad definitions in the
   [FLSA].” Scantland v. Jeffry Knight, Inc., 721 F.3d 1308, 1311 (11th Cir. 2013).
   The FLSA defines “employee” in relevant part as “any individual employed by an
   employer,” 29 U.S.C. § 203(e)(1), and an “employer” as “any person acting directly
   or indirectly in the interest of an employer in relation to an employee,” 29 U.S.C.
   § 203(d). These definitions, albeit broad, do not bring independent contractors
   within the FLSA’s scope. Scantland, 721 F.3d at 1311.
          Garcia seeks partial summary judgment on the issue of whether he was
   an employee. (ECF No. 85 at 3-8.) “Employment status under the FLSA is a
   matter of law; however, subsidiary findings are considered issues of fact.” Artola
   v. MRC Express, Inc., No. 14-CV-23219, 2015 WL 12672722, at *1 (S.D. Fla.
   Sept. 25, 2015) (Seitz, J.). Accordingly, if there are disputed material facts
   supporting a reasonable conclusion that Garcia was an employee, the Court
   must allow those disputed facts to be resolved by a jury. Diego v. Victory Lab,
   Inc., 282 F. Supp. 3d 1275, 1280 (S.D. Fla. 2017) (Moreno, J.).
          To determine whether an individual is either an employee or an exempted
   independent contractor, courts look to the economic reality of the relationship
   between the parties, and whether that relationship demonstrates that the alleged
   employee is economically dependent on the alleged employer. Scantland, 721
   F.3d at 1311. The Eleventh Circuit has considered six factors to assess whether
   economic dependence exists. Id. at 1312. These factors are:

              (1) the nature and degree of the alleged employer’s control as
             to the manner in which the work is to be performed; (2) the
             alleged employee’s opportunity for profit or loss depending
             upon his managerial skill; (3) the alleged employee’s
             investment in equipment or materials required for his task, or
             his employment of workers; (4) whether the service rendered
             requires a special skill; (5) the degree of permanency and
             duration of the working relationship; (6) the extent to which
             the service rendered is an integral part of the alleged
             employer’s business.
Case 1:18-cv-23399-RNS Document 106 Entered on FLSD Docket 09/19/2019 Page 5 of 10




   Id. “No one of these considerations can become the final determinant, nor can
   the collective answers to all of the inquiries produce a resolution which
   submerges consideration of the dominant factor—economic dependence.” Id.
   (quoting Usery v. Pilgrim Equipment Co., Inc., 527 F.2d 1308, 1311–12 (5th Cir.
   1976). The touchstone inquiry is “whether the alleged employee is economically
   dependent on the alleged employer or whether, instead, the alleged employee is
   in business for him or herself.” Robles, 2013 WL 2422625, at *3.
           The Defendants argue that the parties had expressly agreed that Garcia
   would work at La Ventana as an independent contractor, and thus he was not
   an employee. The Defendants rely on Florida cases or cases applying Florida law
   outside of the context of the FLSA for the proposition that Courts initially look
   to the agreement between the parties when determining whether a worker is an
   employee or a general contractor. (ECF No. 92 at 5.) For example, Carlson v.
   FedEx Ground Package Systems, Inc. is an Eleventh Circuit case applying Florida
   substantive law. 787 F.3d 1313 (11th Cir. 2015). The Eleventh Circuit said that
   “courts should initially look to the agreement between the parties” when
   determining whether the drivers were employees or independent contractors
   under Florida law. Id. at 1318-19. The other cases that the Defendants cite are
   not FLSA cases, but rather Florida cases applying Florida law. See Keith v. News
   & Sun Sentinel Co., 667 So. 2d 167, 171 (Fla. 1995) (“In determining individual’s
   status as either employee or independent contractor in the worker’s
   compensation context, courts should initially look to the agreement between the
   parties.”); Florida Pub. Co. v. Lourcey, 141 Fla. 767 (Fla. 1840) (a newspaper
   deliverer was not an employee of the newspaper under Florida law).
           However, in an FLSA case, whether the parties intended to create an
   employment relationship is irrelevant to the question of employee status. See
   Donovan v. New Floridian Hotel, Inc., 676 F.2d 468, 470 (11th Cir. 1982). “It is
   well-established that the issue of whether an employment relationship exists
   under the FLSA must be judged by the ‘economic realities’ of the individual case.”
   Id (citing Weisel v. Singapore Joint Venture, Inc., 602 F.2d 1185, 1189 (5th Cir.
   1979). “That the appellants may not have had the intention to create an
   employment relationship is irrelevant; it is sufficient that one person suffer or
   permit another to work.” Id. A worker’s tax filing status is also irrelevant to the
   determination of whether a worker is an employee for the purposes of the FLSA.
   See Artola v. MRC Express, Inc., 2015 WL 12672722, *2 (S.D. Fla. Sep. 25, 2015)
   (Seitz, J.). The Court will accordingly look to the economic realities of this case
   to determine the question of employment status.
Case 1:18-cv-23399-RNS Document 106 Entered on FLSD Docket 09/19/2019 Page 6 of 10



         a. The nature and degree of the employer’s control

          “The first factor considers the nature and degree of the alleged employer’s
   control as to the manner in which the work is to be performed.” Scantland, 721
   F.3d at 1313. “Control arises when the purported employer goes beyond general
   instructions and begins to assign specific tasks, to assign specific workers, or to
   take an overly active role in the oversight of the work.” Diego, 282 F. Supp. 3d at
   1281; see also Robles, 2013 WL 2422625, at *4 (“When an alleged employer
   provides specific direction for how workers, particularly lowskilled workers, are
   to perform their jobs, courts have weighed the control factor in favor of employee
   status.”) (internal quotation marks and citations omitted). “The nature and
   degree of an alleged employer’s control over work performance matters to the
   extent that ‘it shows that an individual exerts such control over a meaningful
   part of the business that [they] stand as a separate economic entity.’” Artola,
   2015 WL 12672722, at *6 (quoting Usery, 527 F.2d at 1312–13).
          The facts, viewed in the light most favorable to the Defendants, indicate
   that the Defendants exercised oversight and control over Garcia “such that [he]
   did not stand as [a] separate economic entit[y] who [was] in business for
   [himself].” Scantland, 721 F.3d at 1313. The Defendants admit that they
   controlled some degree of Garcia’s work. (ECF No. 92-1 at ¶ 9.) It is undisputed
   that Betancur’s managerial duties included supervising the kitchen staff,
   including Garcia. (ECF Nos. 86 at ¶ 10; 92-1 at ¶ 10.) Betancur texted Garcia to
   schedule his arrival times, ensure that he arrived on time, and ensure that tasks
   were completed such as setting up for the next chef to arrive. (ECF Nos. 86 at ¶
   11; 86-5 at 17.) The Defendants’ cook named Christian gave Garcia tasks and
   instructions, and throughout the day these tasks would be changed by Betancur
   or Christian based on La Ventana’s current needs. (ECF No. 86 at ¶ 13; ECF No.
   92-1 at ¶ 13.) Because Garcia was instructed and assigned tasks throughout the
   day by the Defendants, this factor weighs in favor of employee status.
         b. The opportunity for profit and loss

         In evaluating the second factor, the Court “considers the alleged
   employee’s opportunity for profit or loss depending upon [the employee’s]
   managerial skill.” Scantland, 721 F.3d at 1316. This factor indicates
   independent-contractor status where the opportunity for profit or loss is
   dependent on managerial skills “such as initiative, judgment and foresight.”
   Artola, 2015 WL 12672722, at *7. An opportunity for profit or loss based “on the
   worker’s efficiency or technical efficiency are not particularly meaningful in
   distinguishing between employees and independent contractors.” Id. The
   Defendants do not dispute that Garcia had no opportunity to increase his profit
Case 1:18-cv-23399-RNS Document 106 Entered on FLSD Docket 09/19/2019 Page 7 of 10



   or income. (ECF Nos. 86 at ¶ 15; 92-1 at ¶ 15.) Instead, the Defendants paid him
   an amount per hour that could not be increased through managerial skill. (ECF
   Nos. 86 at ¶ 16-17; 92-1 at ¶ 16-17.) Accordingly, this factor weighs in favor of
   employee status.
         c. Investment

          Next, “[c]ourts may find independent contractor status when a worker
   invests in equipment or materials required for completing his tasks, or hires
   other workers to assist him in the completion of his tasks.” Maldonado v.
   Callahan’s Express Delivery, Inc., No. 8:13–cv–292–T–33AEP, 2018 WL 398724,
   at *5 (Jan. 12, 2018). It is undisputed that Garcia regularly used La Ventana’s
   equipment, including cooking utensils, pots and pans, knives, stoves, food
   ingredients, the refrigerator, and other kitchen equipment. (ECF Nos. 86 at ¶ 20;
   92-1 at ¶ 20.) Additionally, Maietta and Betancur, as the owner and the manager,
   were both able to hire workers for La Ventana (ECF Nos. 86-2 at 75; 86-3 at
   ¶ 19), and there is nothing in the record indicating that Garcia also had the
   ability to hire workers. This factor strongly points toward employee status.
         d. Special skills

         The “utilization of initiative and the employment of special skills indicates
   independent contractor status.” Artola, 2015 WL 12672722, at *8. “A worker with
   unique skills and the opportunity to exercise initiative is more likely to be able
   to operate as an independent business entity than an interchangeable worker
   who completes routine tasks.” Id. Accordingly, “[a] lack of specialization indicates
   that an individual is an employee, not an independent contractor.” Maldonado,
   2018 WL 398724, at *6 (quoting Molina v. S. Fla. Express Bankserv, Inc., 420 F.
   Supp. 2d 1276, 1286 (M.D. Fla. 2006). It is undisputed that the Defendants did
   not require Garcia to have special skills or special training as a condition of his
   hiring. (ECF Nos. 86 at ¶ 14; 92-1 at ¶ 14.) Moreover, Maietta’s testimony is that
   Garcia did not have any special skills. (ECF No. 86-2 at 113.) This factor also
   indicates that Garcia was an employee.
         e. Permanency and duration

          “The fifth factor considers the degree of permanency and duration of the
   working relationship.” Scantland, 721 F.3d at 1318. Generally, a longer, more
   permanent working relationship weighs toward employee status, whereas a
   finite, non-exclusive work relationship is indicative of independent-contractor
   status because they allow for more economic independence. Artola, 2015 WL
   12672722, at *9. Garcia worked at La Ventana for approximately two years and
Case 1:18-cv-23399-RNS Document 106 Entered on FLSD Docket 09/19/2019 Page 8 of 10



   three months. (ECF Nos. 86 at ¶ 16-17; 92-1 at ¶ 16.) But Garcia did not need
   to work for La Ventana exclusively; at some point in 2016 or 2017, Garcia was
   working at a second job at another restaurant in addition to La Ventana. (ECF
   Nos. 86-2 at 113-14; 92-5 at 155-156.) For at least part of his employment,
   Garcia had no other job and was completely economically dependent on La
   Ventana. Id.
          Garcia’s tenure of two and a half years working as a cook is lengthy and
   permanent. Moreover, needing to obtain a second job is insufficient to deem a
   worker an independent contractor. See Robles v. RFJD Holding Co., Inc., 2013
   WL 2422625, *5 (S.D. Fla. June 3, 2013) (“employees are generally free to
   increase their individual profit by taking on second jobs without undermining
   their FLSA-employee status with the first employer.”)
         f. Integral part of business

         The last factor the Court considers is whether Garcia played an integral
   role in the Defendants’ business. Scantland, 721 F.3d at 1319. “The more
   integral the service, the more likely the worker is an employee.” Artola, 2015 WL
   12672722, at *10. Cooking and preparing food is integral to La Ventana’s
   restaurant business. Without this service, the restaurant would not be able to
   operate. This factor weighs clearly and strongly toward employee status.
         g. Consideration of the factors

         The undisputed facts indicate that Garcia was an employee. When all the
   facts are viewed in the light most favorable to the Defendants, five of the six
   factors weigh strongly in favor of employee status. The fifth factor considering
   the degree of permanency carries a little weight in favor of employee status. Thus,
   the Court concludes that Garcia was an “employee” and not an independent
   contractor under the FLSA.
      D. Individual Defendants

          Garcia also seeks a finding that Maietta and Betancur were his employers
   to be held jointly and severally liable for FLSA purposes. “A plaintiff may seek to
   sue an individual employer or multiple employers in a FLSA case, as the statute
   contemplates that there may be several simultaneous employers who are
   responsible for compliance with the FLSA.” Ceant v. Aventura Limousine &
   Transp. Service, Inc., 874 F. Supp. 2d 1373, 1380 (S.D. Fla. 2012) (Scola, J.) The
   statutory definition of “employer” is quite broad and “encompasses both the
   employer for whom the employee directly works as well as any person acting
   directly or indirectly in the interests of an employer in relation to an employee.”
Case 1:18-cv-23399-RNS Document 106 Entered on FLSD Docket 09/19/2019 Page 9 of 10



   Josendis, 662 F.3d at 1298 (citing 29 U.S.C. § 203(d)). Garcia seeks to hold
   individual defendants Maietta and Betancur jointly and severally liable along
   with La Ventana for his unpaid overtime.
         a. Maietta’s individual liability

          A “corporate officer with operational control of a corporation’s covered
   enterprise is an employer along with the corporation, jointly and severally liable
   under the FLSA for unpaid wages.” Patel v. Wargo, 803 F.2d 632, 637-38 (11th
   Cir. 1986). “Operational Control means management of day-to-day business
   functions such as employee compensation, direct responsibility for the
   supervision of employees, or general operations.” Torres v. Rock & River Food,
   Inc., 244 F. Supp. 3d 1320, 1331 (S.D. Fla. 2016) (Scola, J.). Maietta is the sole
   corporate officer, president, and owner of La Ventana. (ECF No. 86 at ¶ 22.) He
   is also involved in the day-to-day operation of the restaurant. (Id. at ¶ 21.) He
   signed employees’ checks, had the authority to hire and fire employees, decided
   the employees’ wages, and supervised the quality of the employees’ work. (Id. at
   ¶¶ 24-28.) Because Maietta was a corporate officer with operational control, he
   is Garcia’s employer and can be held jointly and severally with La Ventana.
         b. Betancur’s individual liability

         A person who is not a corporate officer may also be held liable as an
   employer. See Lamonica v. Safe Hurricane Shutters, Inc., 711 F.3d 1299, 1310
   (11th Cir. 2013). An individual “must either be involved in the day-to-day
   operation or have some direct responsibility for the supervision of the employee”
   in order to qualify as an FLSA employer. Gonzalez v. Metropolitan Delivery Corp.,
   2012 WL 1442668, *8 (S.D. Fla. Apr. 26, 2012) (Scola, J.) (citing Alvarez Perez v.
   Sanford-Orlando Kennel Club, Inc., 515 F.3d 1150, 1160 (11th Cir. 2008)). “A
   party need not have exclusive control of a corporation’s everyday workings, so
   long as he has operational control of significant aspects of the corporation’s day
   to day functions.” Id.
         The undisputed facts are sufficient to establish that Betancur was Garcia’s
   employer. The Defendants do not dispute that she was Garcia’s supervisor and
   manager. (ECF No. 92-1 at ¶ 10.) Betancur texted Garcia to schedule his arrival
   times, ensure that he arrived on time, and that tasks were completed such as
   setting up for the next chef to arrive. (ECF Nos. 86 at ¶ 11; 86-5 at 17.)
   Additionally, Betancur signed employees’ checks and had the authority to hire
   and fire employees. (ECF No. ¶¶ 24-25.) Betancur directly supervised Garcia,
   and thus is an employer under the FLSA.
Case 1:18-cv-23399-RNS Document 106 Entered on FLSD Docket 09/19/2019 Page 10 of 10



      E. Liability

         Finally, Garcia requests that the Court find that the Defendants are jointly
   and severally liable for unpaid overtime wages and asserts that the jury only
   needs to determine the amount of damages. The Court will not make a liability
   finding at this juncture. There are a number of affirmative defenses that remain
   unresolved, including that the Defendants acted in good faith. (ECF No. 49.)
   Moreover, the Defendants dispute that Garcia is owed any overtime
   compensation at all. (ECF Nos. 86 at ¶ 30; 92-1 at ¶ 30.)


      4. Conclusion

           The Court therefore grants in part the Garcia’s motion for partial
   summary judgment. (ECF No. 33.) The Court finds that (1) La Ventana is a
   covered enterprise, (2) Garcia is an employee of La Ventana, and (3) Maietta and
   Betancur are Garcia’s individual employers. The Court declines to find that
   liability has been established.

           Done and ordered in chambers, at Miami, Florida, on September 19,
   2019.



                                               Robert N. Scola, Jr.
                                               United States District Judge
